EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Clam 26:
	The system of claim 25, wherein the tool is selected from a group
consisting of an endoscope, an RF surgical tool[,].

Allowable Subject Matter
Claims 1, 4-10, 14-18, 20, 21, 23, 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed inventions of Claims 1 and 18, specifically the prior art fails to teach “wherein the frame structure comprises a tubular extension formed from a shape memory material having a conical shape memory and expandable to a cylindrical shape when subjected to an internally applied radially outwardly acting force and wherein the tubular extension is cut into a zig-zag ring comprising a plurality of struts joined at distal apices and proximal apices wherein the proximal apices are joined to a base ring attached to the distal portion of the elongated tubular member to form a plurality of openings, with each opening enclosed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        August 17, 2021